Citation Nr: 0200925	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  98-15 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 until 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a July 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  An unappealed January 1956 BVA decision denied service 
connection for pulmonary tuberculosis.

3.  The evidence associated with the claims file subsequent 
to the January 1956 BVA decision, when viewed in the context 
of the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for pulmonary 
tuberculosis.

4.  Pulmonary tuberculosis was not manifested during service 
or within 3 years of separation from service.


CONCLUSIONS OF LAW

1.  The January 1956 decision denying entitlement to service 
connection for pulmonary tuberculosis is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1104 (2000).  

2.  The evidence received subsequent to the January 1956 BVA 
decision is new and material, and therefore the requirements 
to reopen a claim of entitlement to service connection for 
pulmonary tuberculosis have been satisfied.  38 U.S.C.A. 
§§ 5108, 7104, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 

3.  Pulmonary tuberculosis was not incurred in or aggravated 
by active service, nor may be it presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for pulmonary 
tuberculosis on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
claim of service connection for this disorder was first 
considered and denied by the RO in a May 1953 rating 
decision.  The veteran appealed this determination.  The 
denial of service connection was confirmed several times and 
the veteran continued to appeal.  This culminated in a BVA 
decision in January 1956, again denying service connection 
for pulmonary tuberculosis.  See 38 U.S.C.A. § 7104.  In 
October 1997, the RO received a request from the veteran to 
reopen his claim of service connection for pulmonary 
tuberculosis.  This request was denied by the RO in a July 
1998 rating decision.  The veteran disagreed with that 
decision and initiated this appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  Implementing regulations for the VCAA 
were subsequently enacted, which are also effective November 
9, 2000.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The VCAA and the 
accompanying regulations redefine the obligations of VA with 
respect to the duty to assist.  While the VCAA does not serve 
as a basis to reopen a claim (unless new and material 
evidence is presented), the law does include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Regarding the VCAA, the Board finds that the RO has informed 
the veteran of the evidence needed both to reopen his claim 
and to establish service connection.  Recently, the veteran 
was issued a supplemental statement of the case in December 
1999, which set forth the basis for denial of his claim, and 
explained the evidence necessary to substantiate the claim.  
Moreover, the Board finds that it is not necessary to obtain 
a VA medical opinion in the present case.  In reaching this 
determination, the Board notes that under 38 C.F.R. 
§ 5103A(d)(2) it is only necessary to obtain such an opinion 
where the evidence of record: (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of a disability; and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's military service; but (3) does not contain 
sufficient medical evidence to decide the claim.  The Board 
finds that such sufficient medical evidence already exists in 
the record, in the form of letters from three private 
physicians, and that therefore 38 C.F.R. § 5103A(d)(2) 
imposes no obligation for a further VA medical opinion in 
this case.  

Under the circumstances detailed above, the Board finds that 
although the RO has not had an opportunity to apply the VCAA 
to this case, the requirements under the VCAA essentially 
have been satisfied.  Additionally, the Board finds that no 
useful purpose would be served by remanding this case back to 
the RO for further development, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran). 

In the January 1956 BVA decision, service connection for 
pulmonary tuberculosis was denied due to the absence of 
evidence establishing a diagnosis of pulmonary tuberculosis 
during active service or a manifestation of the disease to a 
degree of 10 percent within 3 years following service.  At 
the time of this denial, the evidence associated with the 
file included the veteran's service medical records, which 
are negative for any findings of pulmonary tuberculosis.  The 
record also included a report of a VA examination in November 
1951, which contained a chest x-ray revealing an old disease 
process of the right upper lobe that was healed.  The record 
revealed that in November 1952, the veteran was hospitalized 
in Pinecrest Sanatorium for treatment of tuberculosis.  A May 
1953 statement from Dr. Towey at Pinecrest indicated that the 
veteran had been diagnosed with pulmonary tuberculosis, 
moderately advanced, active, and was still a patient.  
Further medical correspondence from the VA and from the 
Pinecrest Sanatorium, were further associated with the file.  
The file also contained an April 1955 statement from a doctor 
at the Mayo Clinic, which discussed whether the veteran 
should undergo a pulmonary resection.  Finally, buddy letters 
dated March 1955 from the veteran's former supervisor and 
from a co-worker were of record, attesting to the veteran's 
observable chest and breathing difficulties in 1946 and 1947.  
Overall, the evidence showed that the veteran was first 
diagnosed with pulmonary tuberculosis in 1952, and there was 
no medical opinion relating his disorder to active service.  

The relevant evidence associated with the claims file 
subsequent to the January 1956 BVA decision includes a June 
1998 statement from C.A. Smoot, D.O., F.C.C.P., as well as 
opinion letters from Steven Coenen, M.D., and Ronald A. 
Backus, M.D..  Additionally, a transcript of the veteran's 
personal hearing conducted in March 1999 is of record.  
Finally, excerpts from a MEDICAL AID ENCYLOPEDIA FOR THE HOME 
have been submitted.  The Board notes that while the evidence 
associated with the file also includes a December 1999 VA 
examination, this was limited to the veteran's other 
disorders such as Alzheimer's disease and degenerative 
changes of the lumbar spine, neither of which are the subject 
of the instant appeal.  

The June 1998 letter from Dr. Smoot summarized the veteran's 
medical history.  He noted that while x-rays taken in 1946 
showed bilateral minimal pleural thickening and signs of 
possible inflammatory changes, they revealed no evidence of 
pulmonary tuberculosis (TB).  Dr. Smoot noted that the next 
radiographic evidence, X-rays from November 1951, revealed an 
old disease process in the veteran's right upper lobe, which 
had healed.  Dr. Smoot reported that the veteran was 
subsequently diagnosed with TB at the Mayo Clinic in October 
1952.  Dr. Smoot assessed the veteran as showing no evidence 
of active TB.  He could not determine the exact date at which 
the TB began.  Dr. Smoot stated that while it was possible 
that the veteran could have been infected years before the 
development of the cavity seen in the 1951 x-rays, there was 
no way to conclusively prove this.  

The May 1999 letter from Dr. Coenen opens by describing the 
veteran's subjective statements.  The veteran had reported 
that his TB symptoms were first manifest as very subtle upper 
respiratory problems misconstrued as an uneventful upper 
respiratory infection.  The veteran also commented that he 
was evaluated for fatigue and an intractable cough while in 
service.  After outlining these subjective reports, Dr. 
Coenen then stated that medical literature strongly supports 
the fact that incidence of TB is 195 per 100,000 in the 5-7 
years after actual exposure.  Dr. Coenen cited this statistic 
as a means of explaining the delay in the manifestation of 
the veteran's active TB.  Dr. Coenen further cited 
limitations in 1940s radiographic technology as another 
reason for the long delay in a diagnosis of TB.  In closing, 
Dr. Coenen stated that, in his professional opinion, the 
veteran more likely than not contracted TB while in service.

The May 1999 letter from Dr. Backus similarly expresses the 
opinion that a nexus exists between the veteran's TB and 
service.  This physician stated that, after carefully 
reviewing the veteran's records, he was certain that the TB 
began prior to the time of diagnosis.  This opinion was 
predicated on the fact that the veteran's respiratory 
symptoms preceded diagnosis, and were manifest during 
service.  Dr. Backus further noted that the cavitary disease 
discovered upon x-ray examination in 1951 was a secondary 
response, beginning remotely from the primary infection, thus 
establishing that this initial infection occurred prior to 
diagnosis.  Dr. Backus concluded by stating that there may be 
little or no trace of the initial infection.  

As noted previously, the evidence associated with the file 
subsequent to the January 1956 BVA decision also includes a 
transcript of a March 1999 personal hearing in which 
testimony was received from the veteran, his wife and his 
son.  At this hearing, the witnesses emphasized the 1946 
radiographic findings of bilateral minimal pleural 
thickening.  Further, the veteran stated that during service 
he sought treatment for a bad cough.  As recounted by the 
veteran, he was given a TB shot and was told he had a cold.  
It was further reported that the veteran felt weakness and 
fatigue in addition to merely having a cough.  

Also submitted by the veteran subsequent to the January 1956 
BVA decision was medical literature regarding TB.  
Specifically, the veteran submitted excerpts from the MEDICAL 
AID ENCYCLOPEDIA FOR THE HOME.  Various portions of this text 
were highlighted by the veteran.  In pertinent part, the text 
stated that the primary TB infection commonly runs the course 
of a common cold, and thus goes by undetected.  Subsequently, 
live tubercle bacilli are harbored which may later become 
reactivated, ushering in the full disease.  The text 
described tuberculosis as a chronic disease, prone to 
exacerbations and remissions, with its course being largely 
unpredictable.    
  
The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for low back strain, and to this 
extent the veteran's appeal is granted.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).

The evidence missing at the time of the January 1956 BVA 
decision was 
evidence to establish a nexus between the veteran's TB and an 
incident of service, or alternatively, evidence to show a 
manifestation of active tuberculosis to a degree of 10 
percent within the 3 year presumptive period as set out under 
38 C.F.R. § 3.307(a)(3).  Since the January 1956 BVA 
decision, the veteran has submitted letters from three 
physicians, two of which assert the opinion that such a nexus 
exists.  The two letters from Dr. Coenen and Dr. Backus 
constitute competent medical evidence that is neither 
cumulative or redundant of evidence already associated with 
the file, and which bears directly and substantially upon the 
specific matter under consideration.  See 38 C.F.R. 
§ 3.156(a).  As such, this newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Having reopened the claim for service connection for TB, the 
Board must now consider whether the RO has fulfilled its duty 
to assist the veteran as required by the VCAA.   The Board 
observes that the veteran's service medical records are 
associated with the claims file, as well as letters from 
private physicians C.A. Smoot, D.O., F.C.C.P., Steven Coenen, 
M.D., and Ronald A. Backus, M.D.  Further, a transcript of 
the veteran's personal hearing conducted in March 1999 is of 
record, and excerpts from a MEDICAL AID ENCYLOPEDIA FOR THE 
HOME have been submitted.  In November 2000, the RO received 
a negative response from the Social Security Administration, 
as to whether they had any medical records pertaining to the 
veteran.  There is no indication that there are other 
relevant records that should be obtained in this case.  
Finally, the veteran was issued a supplemental statement of 
the case in December 1999, which set forth the basis for 
denial of his claim, and explained the evidence necessary to 
substantiate the claim.  Additionally, as noted earlier in 
this case, the record already contains adequate medical 
evidence regarding the veteran's claimed disability, and the 
Board does not find that a further medical opinion or 
examination is necessary to decide this claim.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  In short, the Board now finds 
that, based on the circumstances described above, the 
requirements under the VCAA (as pertains to this case) have 
been satisfied and that this case is ready for further 
appellate review on the merits.

As noted earlier, the veteran claims he is entitled to 
service connection for TB, which he claims had its onset 
within three years from active service.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See generally 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  These presumptions are 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has thoroughly reviewed the evidence of record, as 
detailed previously, and finds that the veteran is not 
entitled to service connection for TB.  For the reasons 
discussed below, the Board is not persuaded otherwise by the 
letters from Dr. Smoot, Dr. Coenen and Dr. Backus.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 472 (1993) (the Board 
may accept or reject medical opinions of treating physicians, 
provided that the reasons and bases for doing so are clearly 
articulated).  Similarly, the Board is not persuaded 
otherwise by the March 1999 hearing testimony, or the 
submitted medical text. 

Before analyzing the newly submitted evidence, the Board will 
first briefly outline the principle facts established by the 
earlier evidence of record.  The service medical records show 
no treatment for or diagnosis of TB during service, or within 
3 years following service.  X-rays taken one year following 
service revealed bilateral minimal pleural thickening, and 
further showed signs of possible inflammatory changes, but 
they revealed no evidence of TB.  The next radiographic 
evidence, X-rays from November 1951, revealed an old disease 
process in the veteran's right upper lobe.  The veteran was 
subsequently diagnosed with TB at the Mayo Clinic in October 
1952, which was more than three years following separation 
from service.  Regarding symptomatology, a letter written in 
March 1955 by the veteran's former work supervisor stated 
that in 1946 the veteran complained several times of not 
feeling well, and of having chest pains.  A similar statement 
by a co-worker established that the veteran had complained of 
shortness of breath and chest pains in the fall of 1947.  

The veteran maintains that the above evidence, when viewed in 
conjunction with the more recently submitted opinions by Dr. 
Smoot, Dr. Coenen and Dr. Backus, as well as the medical text 
excerpts and his hearing transcript, allow for a finding of 
service connection for TB.  The Board disagrees, finding that 
upon consideration of the entire record, the evidence does 
not establish a nexus between the veteran's TB and an 
incident of service, and finding that there is no evidence to 
show a manifestation of active tuberculosis to a degree of 10 
percent within the 3 year presumptive period as set out under 
38 C.F.R. § 3.307(a)(3).  

The Board will first consider the three medical opinions 
offered by private physicians.  The earliest of these 
letters, written by Dr. Smoot in June 1998, fails to 
establish that the veteran's TB was incurred in service or 
was manifest to a degree of 10 percent within 3 years 
thereafter.  In fact, Dr. Smoot admitted that there was no 
way to determine when the veteran was infected with TB.  
While he stated that it was possible that the veteran could 
have been infected for years prior to his 1952 diagnosis, he 
did not express the opinion that it was as likely as not that 
the veteran's infection dated back to within 3 years of 
service.  Therefore, Dr. Smoot's opinion does not enable the 
veteran to establish the essential elements to his claim for 
service connection on either a direct or presumptive basis.  

The next medical opinion was offered by Dr. Coenen.  This 
statement also fails to establish the critical elements of 
the veteran's service connection claim.  Dr. Coenen reported 
the veteran's allegations that his TB first involved subtle 
upper respiratory symptoms.  The veteran noted that these 
symptoms were misconstrued as uneventful, causing his TB to 
go undetected.  The veteran's report of early symptomatology 
did not include dates or even an approximation of when such 
symptoms arose.  However, even assuming for the purpose of 
discussion that such upper respiratory symptoms occurred in 
service or within the presumptive period, this evidence does 
not aid the veteran in establishing service connection, as 
will be explained below.

In his statement, Dr. Coenen did not articulate whether, in 
his medical opinion, the veteran's early symptoms could be 
construed as a manifestation of TB.  The failure to address 
this pivotal issue lessens the probative value from Dr. 
Coenen's ultimate conclusion that the veteran more likely 
than not contracted TB while in service.  In the absence of 
such discussion, and in the absence of medical evidence 
showing a diagnosis of, or symptomatology relating to TB 
during service or within the presumptive period, the basis of 
Dr. Coenen's opinion appears to be purely statistical.  
Indeed, Dr. Coenen stated that medical literature supports 
the contention that TB can arise long after initial exposure.  
The numbers cited were an incidence rate of 195 per 100,000 
in 5 to 7 years after exposure.  These figures do not advance 
the veteran's contentions, as they are not attributed to the 
specific facts of the veteran's medical history.  Thus, Dr. 
Coenen's "opinion" is merely a recitation of a general 
statistical likelihood, which is not applied to any specific 
facts regarding the veteran's medical history.  As such, it 
holds little probative weight.  

Dr. Coenen further commented that poor technology in the 
1940s prevented earlier diagnosis of the veteran's TB.  The 
Board finds this argument to be unpersuasive.  The lack of a 
timely diagnosis is not fatal to the veteran's claim of 
service connection.  Instead, the criteria can still be 
satisfied by a competent medical opinion expressing that, 
based on the veteran's objective medical history and reported 
symptomatology, it is at least as likely as not that his TB 
was manifest to a degree of 10 percent within the presumptive 
period.  As stated previously, no such opinion was offered by 
Dr. Coenen.     

The next statement of opinion was offered by Dr. Backus.  In 
a letter dated May 1999, Dr. Backus stated that he was 
certain that the veteran's TB began prior to the time of 
diagnosis.  He went on to state that the veteran had 
respiratory symptoms prior to diagnosis, dating back to 
service.  He reasoned that the cavitary disease (evidenced in 
a November 1951 x-ray) was a secondary process, which begins 
remotely from the primary infection, which had its inception 
at an earlier time.  

Dr. Backus's initial statement, while sounding definitive, 
actually relays very little information.  The veteran was 
diagnosed with TB in 1952, 7 years following separation from 
service.  During the first 3 of these years, the veteran is 
entitled under 38 C.F.R. § 3.307(a)(3) to a presumption of 
service connection in the event that TB is manifest to a 
degree of 10 percent or more.  After this presumptive period, 
manifestation to any degree cannot independently serve as a 
basis for service connection.  Therefore, Dr. Backus's 
confident opinion that the veteran's TB initiated prior to 
1952 does not address whether it was as likely as not to have 
initiated during the presumptive period, which is the central 
question at issue.  Likewise, his observation that the 
cavitary disease seen in 1952 was a secondary process is of 
little value, because he does not offer any opinion as to the 
period during which the initial disease may have begun.  

Regarding Dr. Backus's remarks as to symptomatology, the 
evidence of record refutes his comments as to in-service 
respiratory problems.  Indeed, the service medical records 
are silent as to any such treatment.  Furthermore, while 
buddy statements of record verify incidents of chest pain and 
shortness of breath proximate to separation from service, the 
fact remains that chest x-rays taken during the presumptive 
period were consistently negative for TB.  

With regard to the hearing testimony, the Board notes that 
many of the statement's made by the veteran and his wife at 
the March 1999 hearing merely addressed the content of the 
medical evidence, which has already been considered by the 
Board. As to their statements that the veteran's TB began 
during service, or is related to a cold he was treated for in 
service, the Board notes that as the veteran and his wife 
appear to be lay persons with no medical expertise or 
training, their statements alone are not enough to establish 
the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board acknowledges the testimony provided by the 
veteran's son, a registered nurse.  He indicated that medical 
research shows the TB virus to act in variable ways in 
different individuals.  He also noted that a medic had 
examined the veteran during service in France with symptoms 
of coughing, weakness and extreme fatigue.  While the medic 
diagnosed him with a cold, the veteran's son suggested that 
these symptoms were indicative of TB.  Despite his medical 
credentials, the Board finds this testimony unpersuasive.  
While the veteran's son is trained in the field of medicine, 
the Board notes that the veteran's son did not examine the 
veteran in France.  Therefore, the Board finds that his 
determination that the veteran's symptomatology may have been 
indicative of TB is less probative than the opinion of the 
medic who physically examined the veteran during service and 
determined that he was suffering from a cold.  

The Board will now briefly address the medical text 
information offered in support of the veteran's claim.  
Helpful in providing a background understanding of TB, the 
text essentially stands for the proposition that TB can take 
a great deal of time to fully develop, and is generally an 
unpredictable disease.  While the Board appreciates the 
unique characteristics of TB, such considerations were taken 
into account in the formulation of the 3 year presumptive 
period under 38 C.F.R. § 3.307(a)(3), which is longer than 
that afforded for many other chronic diseases.  Detailed 
medical treatises on the subject of TB cannot change the fact 
that the evidence of record does not show an incurrence of TB 
during service or a manifestation to a degree of 10 percent 
during the allotted presumptive period.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  

In summation, the evidence associated with the file does not 
support a conclusion that the veteran's TB was incurred in 
service or became manifest to a degree of 10 percent within 3 
years following service.  Accordingly, the veteran's claim 
for service connection must be denied.  The Board has 
considered the benefit of the doubt doctrine in this case, 
but as the evidence is not in relative equipoise, the 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

 

ORDER

The veteran's claim of entitlement to service connection for 
pulmonary tuberculosis is reopened, and to this extent the 
appeal is granted.

Service connection for pulmonary tuberculosis is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeal

 

